Citation Nr: 1604467	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-21 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for degenerative lumbar disc disease at L4-L5 with degenerative changes at T7 and T8.

2.  Entitlement to a compensable initial rating for right hip status post superior acetabular labral tear repair.

3.  Entitlement to a compensable initial rating for left foot pes planus.

4.  Entitlement to a compensable initial rating for right shoulder degenerative changes.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for a right and left shin splints.

7.  Entitlement to service connection for right foot pes planus.

8.  Entitlement to service connection for menorrhagia.

9.  Entitlement to service connection for Bell's Palsy.

10.  Entitlement to service connection for bilateral plantar fasciitis.

11.  Entitlement to service connection for residuals of a rib fracture, including chest pain.

12.  Entitlement to service connection for a cervical spine disorder.

13.  Entitlement to service connection for chronic fatigue disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to September 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  Jurisdiction of the Veteran's claims file rests with the RO in Waco, Texas.

The Board observes that additional evidence has been associated with the Veteran's claims file since the RO last considered the issues on appeal in August 2013.  Specifically, VA treatment records dated from 2009 through 2013 have been associated with the claims file.  This evidence was not of record at the time of the RO's August 2013 supplemental statement of the case, and thus has not been considered by the RO.  However, review of the evidence submitted reveals that it is not pertinent to the Veteran's claims for entitlement to service connection for right and left shin splints, Bell's Palsy, or bilateral plantar fasciitis, as it does not mention any of these claimed disabilities or any symptoms potentially associated with them.  The evidence has no bearing on the claim for entitlement to service connection for right and left shin splints, Bell's Palsy, or bilateral plantar fasciitis, and thus is not evidence pertinent to these claims.  See 38 C.F.R. § 20.1304(c) (2015) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.").  For this reason, the absence of a waiver as to such evidence and argument does not prejudice the Veteran in this case, and the Board will proceed to adjudicate the issues of entitlement to service connection for right and left shin splints, Bell's Palsy, and bilateral plantar fasciitis.

The issues of entitlement to a compensable initial rating for a thoracolumbar spine disorder; entitlement to a compensable initial rating for a right hip disorder; entitlement to a compensable initial rating for left foot pes planus; entitlement to a compensable initial rating for a right shoulder disorder; entitlement to service connection for allergic rhinitis; entitlement to service connection for right foot pes planus; entitlement to service connection for menorrhagia; entitlement to service connection for residuals of a rib fracture, including chest pain; entitlement to service connection for a cervical spine disorder; and entitlement to service connection for chronic fatigue, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current diagnosis of right and left shin splints.

2.  The evidence of record does not show that the Veteran has a current diagnosis of Bell's Palsy.

3.  The evidence of record does not show that the Veteran has a current diagnosis of bilateral plantar fasciitis.


CONCLUSIONS OF LAW

1.  Right and left shin splints were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Bell's Palsy was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Bilateral plantar fasciitis was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for right and left shin splints, Bell's Palsy, and bilateral plantar fasciitis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). Prior to the initial adjudication of the Veteran's claims, a letter dated in July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with a VA examination in December 2008. Review of the examination report reflects that it is adequate in this case, as it was based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Review of the evidence of record does not show any diagnoses of or treatment for right and left shin splints, Bell's Palsy, or bilateral plantar fasciitis during or proximate to the appeal period.  

The Board acknowledges that the service treatment records indicate complaints of a tender leg in July 2004, diagnosed as possible left distal tibia stress reaction; right side facial droop with diagnosis of Bell's Palsy in June 2005; and left mid-foot pain, diagnosed as plantar fasciitis with pes planus, in October 2004.

In December 2008, the Veteran underwent a VA examination to determine the existence of the claimed disabilities.  The Veteran reported that she developed bilateral shin splints in 1999; that her plantar fasciitis started in 2004 with symptoms including pain; and that her Bell's Palsy started in 2005 with symptoms including numbness.  Physical examination was conducted, which revealed the face, posture, gait, and musculoskeletal system to be normal.  X-rays of the bilateral lower legs were normal, and X-rays of the feet showed pes planus on the left foot.  After performing a full physical examination, the examiner concluded that there was no evidence of a diagnosis of residuals of Bell's Palsy or shin splints.  Additionally, a diagnosis of bilateral plantar fasciitis was not made.

After a thorough review of the evidence of record, service connection for right and left shin splints, Bell's Palsy, and bilateral plantar fasciitis is not warranted.  There is no medical or lay evidence suggesting that the Veteran currently has right and left shin splints, bilateral plantar fasciitis, or Bell's Palsy now, or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  Although the service treatment records show a history of Bell's Palsy, possible left distal tibia stress reaction, and left foot plantar fasciitis, these diagnoses were rendered before the current appeal period began.  The diagnosis of Bell's Palsy was made in June 2005, the diagnosis of possible left distal tibia stress reaction was made in July 2004, and the diagnosis of left foot plantar fasciitis was made in October 2004.  Because the Veteran's claims for service connection was not filed until July 2009, a December 2008 VA examiner concluded that there was no evidence to support current diagnoses of these disorders, and because there is no evidence of record showing a diagnosis of these conditions since July 2009, the evidence does not establish that the Veteran has current disabilities of right and left shin splints, Bell's Palsy, or bilateral plantar fasciitis.  Further, the Veteran has not reported the existence of any particular symptoms associated with these claimed disabilities sufficient to raise the possibility of a condition based on lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

As the evidence does not show a diagnosis of right and left shin splints, Bell's Palsy, or bilateral plantar fasciitis, service connection cannot be awarded.  Without a currently diagnosed disability, the Veteran's claims for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of right and left shin splints, Bell's Palsy, or bilateral plantar fasciitis at any point during the claim or appeal period.  See McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claims must be denied.

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral shin splint is denied.

Entitlement to service connection for Bell's Palsy is denied.

Entitlement to service connection for bilateral plantar fasciitis is denied.



REMAND

As noted in the Introduction above, a substantial amount of new evidence has been associated with the Veteran's claims file since the RO last considered the claims in August 2013.  Specifically, VA treatment records dated from 2008 through 2015 have been associated with the claims file.  Although that evidence does not pertain to the claims decided above, it may be relevant to the remaining claims on appeal, including the claim for entitlement to a compensable initial rating for a thoracolumbar spine disorder; entitlement to a compensable initial rating for a right hip disorder; entitlement to a compensable initial rating for left foot pes planus; entitlement to a compensable initial rating for a right shoulder disorder; entitlement to service connection for allergic rhinitis; entitlement to service connection for right foot pes planus; entitlement to service connection for menorrhagia; entitlement to service connection for residuals of a rib fracture, including chest pain; entitlement to service connection for a cervical spine disorder; and entitlement to service connection for chronic fatigue.

The Veteran has not submitted a waiver of RO consideration of this newly received evidence.  Accordingly, the Board must return the case to the RO for consideration of the additional evidence received and for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal with consideration of all evidence in the claims file, including the evidence received since the August 2013 supplemental statement of the case.  Conduct any additional development indicated by the newly submitted evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


